        Case 4:20-cv-05640-YGR Document 709 Filed 05/18/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
                          BENCH TRIAL CIVIL MINUTES

 Date: 5/18/2021                Time: 8:00AM              Judge: YVONNE
                                                          GONZALEZ ROGERS
 Case No.: 20-cv-5640-YGR       Case Name: Epic Games v. Apple Inc.

TIME: 8:00AM -10:14AM; 10:35AM-12:35PM; 1:15PM-3:16PM

Attorney for Plaintiff: Lead counsel: Katherine Forrest and Gary Bornstein

Attorney for Defendant: Lead counsel Richard Doren and Karen Dunn and Veronica Moye

 Deputy Clerk: Frances Stone                        Court Reporter:
                                                    PAM HEBEL (8:00AM)
                                                    DIANE SKILLMAN (1:15 PM)
                                                    RAYNEE MERCADO (10:35AM)

BENCH TRIAL BEGAN: 5/3/2021
                                      PROCEEDINGS
Case called. Discussion with counsel.
Defendant Apple attorney Richard Doren resumes Direct of witness Phil Schiller.
Plaintiff Epic attorney Katherine Forrest Cross of witness Phil Schiller. RECESS (20 minutes).
Plaintiff Epic attorney Forrest resumes Cross of witness Phil Schiller.RECESS (until 1:15pm)
Plaintiff Epic attorney Forrest resumes Cross of witness Schiller. Defendant Apple attorney
Doren Redirect of witness Schiller. Re-cross. Redirect.
Defendant Apple attorney Jay Srinivasan calls witness Michael Schmid for Direct.
RECESS FOR THE DAY.

Further Bench Trial Wedesday , May 19, 2021 at 8:00 AM.

EXHIBITS ADMITTED IN EVIDENCE:
Defendant: DX 4400
           DX 3462(video)
           DX 3060
           DX 5568

Plaintiff: PX1899
           PX 1909
           PX 2202
           PX 2366(subject to sealing- not into exhibit box yet)
           PX 1978
           PX 1910
           PX 1911
           PX 1901 CONTINUED ON PAGE TWO>>>>>
      Case 4:20-cv-05640-YGR Document 709 Filed 05/18/21 Page 2 of 3




PAGE TWO
                            BENCH TRIAL CIVIL MINUTES

Date: 5/18/2021            Time: 8:00AM              Judge: YVONNE
                                                     GONZALEZ ROGERS
Case No.: 20-cv-5640-YGR   Case Name: Epic Games v. Apple Inc.

EXHIBITS ADMITTED INTO EVIDENCE:
PX 2303(hold off putting into exhibit box)
PX 1932
PX 1917
PX 1908
PX 1893
PX 1891
PX 1817
PX 890
PX 879
PX 1907
PX 2338
PX 1922
PX 505
PX 2316
PX 56-A
PX 2356
PX 842
PX 1906
PX 1896
PX 1915
PX 1941
PX 101
PX 1937
PX 1938
PX 1939
PX 1940
PX 1897
PX 1914
PX 1949
PX 1947
PX 1950
PX 1895
PX 1894
PX 1890
PX 108
PX 2274
PX 1849
PX 1813       CONTINUED ON PAGE THREE>>>>
      Case 4:20-cv-05640-YGR Document 709 Filed 05/18/21 Page 3 of 3




PAGE THREE
                            BENCH TRIAL CIVIL MINUTES

Date: 5/18/2021            Time: 8:00AM              Judge: YVONNE
                                                     GONZALEZ ROGERS
Case No.: 20-cv-5640-YGR   Case Name: Epic Games v. Apple Inc.

EXHIBITS ADMITTED IN EVIDENCE:

PX 1815
PX 2057
PX 897
PX 2194
PX 1818
PX 1855
PX 1854
PX 2273
PX 1883
PX 1913
